Citation Nr: 1522118	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-24 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether a substantive appeal (VA Form 9 or equivalent) was timely filed regarding the issue of whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, May 2010, and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The August 2009 decision addressed the timeliness of the substantive appeal.  The May 2010 rating decision declined to reopen the previously denied claim for service connection for a low back disability, and the May 2011 rating decision denied service connection for PTSD.  

Because the Veteran has been diagnosed with various psychiatric disorders during the appeal period, the Board has rephrased the issue on appeal as stated on the title page in order to encompass all potentially claimed psychiatric disorders.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2008, the RO issued a statement of the case with regard to the claim to reopen the previously denied claim for service connection for a low back disability.

2.  The next correspondence from the Veteran was received in April 2009, at which time he requested a copy of his claims file.  A timely appeal, or request for an extension of time to file an appeal, was not received within 60 days following issuance of the January 2008 statement of the case or within one year of receiving notice of the August 2005 rating decision that denied the initial claim.

3.  The claim for service connection for a low back disability was previously denied in August 1984 and August 2005 rating decisions.  Those decisions are final.

 4.  Evidence added to the record since the last final August 2005 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The Veteran did not file a timely substantive appeal of the April 2005 rating decision that declined to reopen the previously denied claim for service connection for a low back disability.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302, 20.303 (2014).

2.  The August 2005rating decisions that denied service connection for a low back disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2014). 

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to claims to reopen, VA must "explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352 (Fed. Cir. 2012). 

Notice for the Veteran's claim to reopen the previously denied claim for service connection for a low back disability was provided in a letter dated in February 2010.  In May 2010, following such notice, a rating decision was issued denying the claim on appeal.  That denial was continued most recently in a July 2011 statement of the case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment and personnel records, VA and private medical records, and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  In June 2013, a VA examination was obtained with regard to the claim.  That examination is sufficient to decide the claim on appeal.

With regard to the claim of timeliness of filing a substantive appeal, such notice does not apply where a case may be resolved based entirely upon relevant law, and not the underlying factual circumstances.  The disposition of the issue before the Board is governed completely by the provisions delimiting the time period in which to file a timely Substantive Appeal, thus rendering the duties to notify and assist inapplicable.  See 38 U.S.C.A. § 5103A; DelaCruz v. Principi, 15 Vet. App. 143 (2002).
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Analysis

Timeliness of Appeal

The Veteran contends that the reason that he did not file a timely formal appeal to the August 2005 rating decision that declined to reopen the previously denied claim for service connection for a low back disability was because his service representative at the time had told him that he should not file an appeal.  

Under VA law, an appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal (a VA Form 9 or an equivalent statement).  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200-20.202. 

A notice of disagreement and/or a substantive appeal may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such documentation.  38 C.F.R. § 20.301(a).  To be considered as timely received, the substantive appeal must be filed within 60 days from the date that the AOJ (in this instance, the RO) mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  Where the remainder of the one-year period from date of notification of the decision at issue has elapsed, an extension of the 60-day period for filing a substantive appeal may be granted in accordance with a timely-filed request for extension of time.  See 38 C.F.R. §§ 20.302(b), 20.303. 

A substantive appeal can be provided through a properly completed VA Form 9, or correspondence containing the requisite information, and also should set forth specific arguments relating to errors of fact or law made by the AOJ reaching the determination being appealed.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

In this case, a rating decision was issued in August 2005 declining to reopen the previously denied claim for service connection for a low back disability.  The Veteran filed a timely notice of disagreement in July 2006.  On January 22, 2008, a statement of the case on the matter was issued and sent to the Veteran.  In correspondence accompanying the statement of the case, the Veteran was notified that he must file his appeal within 60 days from the date of the letter or within the remainder, if any, of the one-year period from the date of the letter  notifying him of the action that he appealed.  The next correspondence from the Veteran was on April 22, 2009, more than 60 days later, at which time he requested a copy of his claims file.  In July 2009, the Veteran submitted additional medical evidence in support of his claim, stating that he would like to "get a new appeal to the BVA."  In September 2009, he stated that he did not return the Form 9 or file a substantive appeal on time because he had been told by his service representative not to do so, and was thus misled by the representative.

When reviewing the evidence strictly under the provisions governing the filing of appeals, the time limit for a VA form 9 or a substantive appeal was clearly exceeded.  Moreover, the Veteran did not file a request for an extension of time to file an appeal.  Thus, the claim on that basis must be denied.  

The Board further observes that, in addition to the statutory and regulatory good-cause exceptions for extending the time period to file a substantive appeal, a time period for taking an action also may be equitably tolled.  See McPhail v. Nicholson, 19 Vet. App. 30 (2005).  Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

In another precedent case, Bowles v. Russell, 551 U.S. 2005 (2007), the U. S. Supreme Court had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).  But in distinguishing Bowles, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The CAVC specifically noted that, while section 7105(d)(3) provides that the AOJ "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the CAVC held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a substantive appeal as constituting a jurisdictional question, the CAVC stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

Generally, equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136 (2011). 

There is a three-part test to determine whether "extraordinary circumstances" in particular justify equitable tolling: (1) the extraordinary circumstance must be beyond the Veteran's control, (2) the Veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the Veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005).

The Veteran has not specifically alleged equitable tolling, though, even when considering this doctrine, this case involves no indication of reliance upon VA misinformation or misfiling by VA personnel.  Although the Veteran may have received poor representation by his service representative, that representative was not an employee of the VA.  Moreover, a reasonable person would have had access to the rules and deadlines for filing a substantive appeal.  Thus, the Board does not otherwise find any indication of extraordinary circumstances as outlined above.

For these reasons and bases, the Board cannot ascertain an allowable grounds under the law to recognize an earlier perfected appeal within the guidelines for a timely substantive appeal.  The Board declines to exercise its discretion to accept the appeal and take jurisdiction, to include as based on equitable tolling.  Therefore, the appeal must be dismissed; the August 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.200-20.305. 

New & Material Evidence

As discussed, the August 2005 rating decision is final; however, the Veteran has properly perfected an appeal with regard to the May 2010 rating decision that declined to reopen the previously denied claim for service connection for a low back disability.  

The RO denied the Veteran's claim of entitlement to service connection for a low back disability in an August 1984 rating decision.  At the time, the RO reviewed the service treatment records, noting the Veteran had reported back pain twice in service with the impression given of muscle strain.  On separation examination, there was no indication of low back complaints or diagnosis.  There was no indication of a back condition until May 1983, the first date listed for a low back condition on his claim for service connection.  The RO thus found no indication of a chronic low back disability related to service and denied the claim.  The Veteran did not appeal that decision and it is final.

In August 2005, the RO declined to reopen the previously denied claim for service connection for a low back disability.  The RO considered VA treatment records dated from 1999 to 2005, which demonstrated that the Veteran had a diagnosed low back disability, degenerative joint disease.  The RO found that new and material evidence demonstrating that the current diagnosis was related to service had not been shown, and the claim was denied.  

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board finds that new and material evidence has not been received to reopen the claim for service connection for a low back disability.  

New evidence includes VA and private treatment records demonstrating an ongoing back disability, to include evidence of a worsening back diagnosis and the presence of lumbar radiculopathy.  In June 2013, the Veteran underwent a VA examination, at which time he reported that his back disability had worsened.  He stated that he had experienced pain in his low back since he separated from service which had worsened over the previous decade.  The VA examiner reviewed the record, to include the service treatment records, and determined that it was less likely than not that the Veteran's current low back disability was caused or aggravated by service.  The examiner explained that the military findings were inconsistent with the current clinical presentation of lumbar degenerative disc disease with radiculopathy.  

In this case, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for a low back disability.  While there is evidence of a new low back diagnosis, such does not amount to an unestablished fact necessary to substantiate the claim.  Rather, it is a demonstration of an ongoing low back disability and such was considered at the time of the 2005 rating decision.  The Board finds that the June 2013 VA examination report, while new, does not raise a reasonable possibility of substantiating the claim.  The examiner thoroughly reviewed the claims file, to include the service treatment records and post-service treatment records, and the Veteran's contentions, but concluded that the current back disability was not related to the in-service injury.  This evidence, alongside the new VA and private treatment records, does not provide a missing element of the Veteran's claim, and thus the Board finds that the claim is not reopened.  The new evidence does not trigger the VA's duty to assist nor does it offer a new theory of entitlement.  In that regard, the Board notes that in Shade, supra, it was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  Here, other than the Veteran's cumulative statements as to service incurrence of his back disability, the medical evidence does not support his claim.  A positive medical opinion, or medical evidence demonstrating a link to service or continuity since service, has not been submitted.  Accordingly, the Board finds that new and material evidence has not been submitted, and the claim is therefore denied.


ORDER

Having determined that a timely substantive appeal was not received for the August 2005 rating decision, that appeal is dismissed.

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for low back disability is denied.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim for service connection for an acquired psychiatric disorder. 

The Veteran contends that while he was stationed in Korea in 1976, he witnessed a fellow solider hanging from a tree, dead.  He contends that one night, when going to get his mail, he witnessed another soldier stab himself repeatedly.  Because he was a medic, he had to help care for the wounded soldier.  The Veteran also contends that when he was stationed in Fort Jackson, South Carolina, in August 1974, a drill instructor would rape many of the soldiers and he was scared that the same would happen to him.  He and another serviceman stated that they witnessed the drill instructor slam one soldier's face into a water fountain.  

A March 2011 VA examination resulted in the opinion that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, he was diagnosed with depression and alcohol abuse (abstinent 24 years).  VA treatment records dated throughout the appeal period, and up until 2014, demonstrate an ongoing diagnosis of depression and psychosis.  With regard to those two diagnoses, such have been ongoing since at least February 1999, at which time the Veteran was experiencing visual and auditory hallucinations, suicidal ideation, and was feeling significant depression.  In September 2011, the Veteran reported that he was experiencing recurrent dreams regarding incidents that occurred while in service about three to four times per week.  It was discussed with the Veteran that he did not meet the criteria for a diagnosis of PTSD.

In this case, the Board finds that a VA examination is necessary to determine whether the Veteran's other psychiatric diagnoses, depression and psychosis, were caused or aggravated by his service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorder, to include depression and psychosis, was caused or aggravated by his service, to include the above-described service stressors of witnessing a soldier dead and hanging from a tree, witnessing a soldier stab himself repeatedly, and fearing sexual harassment by a drill sergeant.

With regard to the Veteran's diagnosis of psychosis, did the Veteran's psychosis first manifest within one year following service separation?  

A complete rationale must be included for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


